DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-9, and Species I in the reply filed on 11/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.

Information Disclosure Statement
The information disclosure statement filed 12/22/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference (e.g. first Office Action of CN application) listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 each recites the limitation "the color-generating layer".  There is insufficient antecedent basis for this limitation in the claims.
Claim 7 requires a ‘target-to-substance distance’ and ‘vehicle speed’. It is unclear as to what the ‘substance’ is intended to be (e.g. the base cloth, another deposition source, a drying source, a gas source, etc.). It is also unclear as to what ‘vehicle’ is intended to be encompassed (e.g. is the ‘vehicle speed’ intended to be a substrate carrier that carries the base cloth by magnetron sputter sources? Is the vehicle speed intended to be rollers or drums that rotate to pass the base cloth by magnetron sputter sources? some other variation or structure?).
Claim 8 recites the limitation "the radiation drying".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 requires a ‘pre-treatment’ and ‘post-treatment’. It is unclear as to what process(es) is intended to be encompasses by each of the ‘pre-treatment’ and the ‘post-treatment’.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al (CN 108130727).
The applied reference has common inventors (e.g. Rongzhan Yu; Xin Zhang) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
With respect to claim 1, Liang discloses a fabric coloring method (Equivalent-Abstracts; para 0002 and 0006), the method comprising performing an infrared heating treatment (i.e. radiation drying treatment) to remove moisture from the fabric (i.e. textile 
With respect to claim 2, Liang further discloses the adhesive layer [2] is an oxide of Ti or Si (para 0012, 0016, and 0020).
With respect to claim 3, Liang further discloses the at least one metal film comprises the color-generating layer [3] of Ag adjacent to a second color-generating layer [4] of Cu, wherein layers [3],[4] are on the adhesive layer [2] and have different compositions (e.g. Ag and Cu) (Figure; para 0012 and 0020).
With respect to claim 4, Liang further discloses that each of the color-generating layer [3] of Ag and [4] of Cu is metallic (i.e. elementary) (para 0012, 0015, and 0020).
With respect to claim 5, Liang further depicts in the Figure the color-generating layer [5] of Ti is outermost from the base cloth [1] of color-generating layers [3]-[5] (para 0020).
With respect to claim 9, Liang further disclose a pretreatment to remove dirt prior to the infrared heating treatment (i.e. radiation drying treatment) (para 0009-0010), and a post-finishing on the base cloth [1] comprising deposition of additional layers such as [4]-[6] (para 0020).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (CN 108130727) as applied to claim 1 above, and further in view of Fu et al (Microwave drying of fabrics).
With respect to claim 6, the reference is cited as discussed for claim 1. However Liang is limited in that while infrared heating is used as the radiation drying treatment to remove moisture (para 0010), the radiation drying treatment being microwave drying is not suggested.
Fu teaches a method of microwave drying fabrics as water molecules (i.e. moisture) are strongly absorbed by microwaves which causes the water molecules to evaporate quickly, thereby resulting in microwave drying being efficient compared with traditional heat drying methods (such as infrared heating) (Abstract; 1. Introduction), wherein the microwave drying is controlled at 2.45 GHz with a temperature maintained at 10oC (2. Experimental section). Fu cites the advantage of the microwave drying as simulating natural drying while being more efficient than traditional drying methods (Abstract; 1. Introduction; 4. Conclusions).
It would have been obvious to one of ordinary skill in the art to incorporate microwave drying as taught for the infrared heating to gain the advantage of simulating .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (CN 108130727) as applied to claim 1 above, and further in view of Jiang et al (WO 2018/170899).
With respect to claim 7, the reference is cited as discussed for claim 1. However Liang is limited in that while vacuum magnetron sputtering is taught (para 0012), particulars of the vacuum magnetron sputtering are not suggested. 
Jiang teaches a method for vacuum magnetron sputtering to subsequently deposit multiple metal layers onto a fabric after drying or heating the fabric (Basic-Abstract), wherein the vacuum magnetron sputtering comprises particulars of a target-to-substance distance of 10 cm, a base vacuum of 5x10-3 Pa to 4x10-4 Pa, a working pressure (i.e. working vacuum) of 0.25 Pa, and speed of 8-10 m/s (Basic-Abstract).
It would have been obvious to one of ordinary skill to incorporate the particulars of target-substance distance, base vacuum, working vacuum, and speed of Jiang for the particulars of Liang since Liang fails to specify the particulars of the vacuum magnetron sputtering, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Jiang has shown these particulars to be usable for vacuum magnetron sputtering of sequential metal layers onto a fabric.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (i.e., Ref1, CN 108130727) as applied to claim 1 above, and further in view of Liang et al (i.e. Ref2, CN 108130723).
With respect to claim 8, the reference is cited as discussed for claim 1. However Ref1 is limited in that a vacuum heating treatment after the radiation drying treatment but before the vacuum magnetron sputtering is not suggested.
Ref2 teaches a method for making a base fabric (i.e. base cloth) having an anti-static effect with a high binding fastness (Basic-Abstract; para 0024), wherein the method comprises a pre-treatment to the base cloth prior to entering a vacuum chamber for heating and magnetron sputtering a multilayer film comprising metal (para 0010-0015), wherein the heating in the vacuum chamber is at 2-180oC with a vacuum degree maintained at 0.5x10-9 to 1x10-9 Pa for the magnetron sputtering to begin (para 0017-0019).
It would have been obvious to one of ordinary skill in the art to incorporate heating the base cloth in a vacuum chamber as taught by Ref2 for the vacuum magnetron sputtering of Ref1 to gain the advantage of applying an anti-static effect with a high binding fastness to the base cloth.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794